Title: Thomas Jefferson to Thomas Mann Randolph, 10 March 1820
From: Jefferson, Thomas
To: Randolph, Thomas Mann


					
						Dear Sir
						
							Monticello
							Mar. 10. 20.
						
					
					I have duly recieved a copy of the resolution of the President and Directors of the Literary fund of the 28th Ult. expressing their willingness to make to the Visitors of the University the loan of 60,000.D. authorised by the late act for finishing it’s buildings. this resolution proposes to advance 20,000 D. on the 1st of the ensuing month of April, and the residue in convenient instalments during the year, on the conditions of recieving the interest yearly, and the principal in 5. equal and annual instalments and of a pledge of the public endowment of 15,000 D. a year. as the Visitors cannot meet until the 3d of April, I have availed myself of an opportunity of advising with two of them, and I will take the liberty of communicating to you our views, in the hope of obtaining a shape to this proposition which may be more satisfactorily accepted at the ensuing meeting. we see in it an encouraging proof of the favorable disposition of the President and Directors to befriend and promote the progress of this infant institution. and we presume to hope that the same disposition will induce them to such modifications as may better accomodate it to the circumstances of the institution, without incommoding the funds confided to their direction. the advance of 20,000 D, as proposed by the President & Directors, will suffice for our immediate wants: but it would be more to the interest of the institution to draw the remaining 40,000.D. in smaller sums as they are wanted. it is thought that about 2000.D. amonth, until the whole is drawn, would keep pace with the progress of the work, and save to the institution the payment of dead interest.—We observe that the instalments proposed would extinguish the debt and interest in somewhat less than the term proposed of 5. years, say by September 1824. but, by absorbing the whole annuity during the same period, it would produce a disability to engage professors and to have them in place until late in 1825. or perhaps 26. and consequently delay to that period the opening of the University. to give time for other measures to shorten this delay if practicable, we propose leaving the commencement of these instalments, indefinitely, at to the discretion of the President and Directors, on their giving 12. months notice, for their commencement, reserving to the Visitors, at the same time a right of reimbursement at such shorter periods, & smaller sums, as the funds of the University may permit. this would leave a degree of freedom to both without injury to either.
					If the leisure of the board will admit an answer to this, accompanied by a form, satisfactory to them, for pledging the annuity, in time to be laid before the visitors at their ensuing meeting, it will then be authoritatively decided on their part.
					
						I tender to yourself and the board the assurance of my great esteem and consideration.
						
							Th: Jefferson
						
					
				